DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment received September 25, 2018 has been entered.  Claims 7 and 8 were amended.  Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN registry, compound 22815-16-3 (entered STN 16 Nov. 1984; reference cited on 09/25/2018 I.D.S.).
The registered Compound 22815-16-3 is the following:

    PNG
    media_image1.png
    94
    165
    media_image1.png
    Greyscale
.
The fluorene substituted by phenyl groups anticipates claims 1-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072885 A1).
Watanabe et al. discloses fluorene compounds for an organic light emitting device (see abstract and title).   Formula (I) is the following (see par. 18):

    PNG
    media_image2.png
    168
    465
    media_image2.png
    Greyscale
.
In the formula (I), R1 and R2 may be selected as an aryl group (see par. 19, 23) and Ar1 and Ar2 may be selected as aryl or polycondensed aromatic group (see par. 25).  Examples of aryl groups are listed in par. 28.  While Watanabe et al. does not appear to show an example compound where R1 and R2 were selected as an aryl group such as phenyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a formula (I) compound with R1 and R2 as aryl, because Watanabe et al. specifically defines R1 and R2 to include aryl groups.  One would expect to achieve compounds within the disclosure of Watanabe et al. for use in a light emitting device the same as compounds claimed by applicant with a predictable result and a reasonable expectation of success.

	Regarding claim 3, Ar1 and Ar2 may include at least a dimethylfluorene group (see page 7, No. 13 corresponding Ar1 and Ar2 groups).
	 Regarding claim 5, in the formula (I), R1 and R2 may be selected as an aryl group (see par. 19, 23) such as phenyl.
	Regarding claim 6, in the Watanabe et al. compound, there is a direct bond corresponding to instant L1 or L2 or alternatively, there may be a corresponding linking phenylene group (see compounds No. 2 and 3 of page 4 with corresponding linking groups).
Regarding claims 8-11, the Watanabe et al. fluorene compound is included in a layer of a device, which may include an electron injecting/transporting layer, light emitting layer, hole injecting transporting layer, or a multifunctional layer (see par. 65).  More preferably, the fluorene compound is used as a host material in a light emitting layer (par. 73), which is doped with a light emitting material as guest and may include an additional host material (see par. 73).  

Claims 1-8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A (Note: A Patentscope machine translation is attached to this office communication).
Regarding compound claims 1-6, WO ‘912 discloses organic electroluminescent elements comprising fluorene compounds according to formula 1 (see par. 0007):

    PNG
    media_image3.png
    170
    195
    media_image3.png
    Greyscale
.
In the formula 1, Ar1 and Ar2 may include aryl or heteroaryl (see par. 7, 23), L may be single bond, arylene, or heteroarylene (see par. 7), and R61 may be a substituent (see par. 7) including alkyl or aryl (see par. 34, per instant B).  While WO ‘912 does not appear to show an example compound where an R61 is selected as an aryl group or alkyl specifically at the 3-fluorene position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a formula 1 compound with R61 as aryl or alkyl, because WO ‘912 specifically defines R61 to include aryl or alkyl groups.  One would expect to achieve compounds within the disclosure of WO ‘912 for use in a light emitting device with a predictable result and a reasonable expectation of success.
Regarding claim 7 and at least instant compound 1-102 of instant claim 7

    PNG
    media_image4.png
    137
    134
    media_image4.png
    Greyscale
  ,
WO ‘192 formula 1 reads upon the compound where WO ‘192 L is phenylene (see par. 27), Ar1 and Ar2 are biphenyl (see (16) in par. 23), and an R61 is selected as phenyl group (see par. 35).
	Regarding the device claims, the formula 1 compounds are used as hole transporting layer materials (see par. 7, 15, 85) per instant claims 8 and 10.  Additional layers of the device include substrate, anode, light emitting layer comprised of host and fluorescent guest, electron transporting layer, electron injection layer and cathode (see par. 3, 73-82).  Regarding claims 12 

    PNG
    media_image5.png
    151
    467
    media_image5.png
    Greyscale
.
Regarding claims 14 and 16, the following anthracene derivatives may be used as host material (see par. 86):

    PNG
    media_image6.png
    140
    331
    media_image6.png
    Greyscale
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A in view of Kawamura et al. (US 2013/0221338).
WO ‘912 is relied upon as set forth above.
WO ‘912 teaches a light emitting layer host material may include an anthracene derivative (see par. 79), but a specific anthracene derivative comprising a 1-naphthyl group and a 2-naphthyl group on the anthracene core is not described.  In analogous art, Kawamura et al. describes the following anthracene compound EM2-13 (see page 49) used with a pyrene amine derivative in an emission layer (see par. 62):

    PNG
    media_image7.png
    137
    294
    media_image7.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a Kawamura et al. anthracene compound EM2-13 as the anthracene derivative host material in a layer according to WO ‘912, because one would expect the derivative to be similarly useful as a host in a light emitting layer in the WO ‘912 as in the Kawamura et al. device with a predictable result and a reasonable expectation of success.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 10-2016-0149527A discloses 2-fluorene derivatives for use in organic electroluminescent devices (see formula (2), par. [0012]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786